WilliaMS, Judge,

(dissenting in part):

I concur in the views of the majority of the Court in all the foregoing opinion except that portion of it which treats the possession of the Krenns, prior to the time they received their deed for the land, as adversary to the plaintiffs, and which applies the statute of'limitations in bar of the rights of such of them to have partition of the land who had attained their *444majority five j^ears, or more, before the bringing of this suit. I do not think the Krenns’ possession of the land was adverse until they received a deed of conveyance. They went into possession under a title bond, or contract of sale, under B. B. Stout. This title bond recognized title as still remaining in B. B. Stout, and provided for a future conveyance as well as future payments of the purchase money. Their deeds from B. B-. Stout bear date May 3, 1894. Not until that time' did their possession .take on the nature of an adversary possession. To constitute' adversary possession it must not only be actual and visible, but it must be accompanied with either good title, or with color, or claim, of title. Parkersburg Industrial Co. v. Schultz, 43 W. Va. 470; Creekmer v. Creekmer, 75 Va. 430; Atkinson v. Smith, 2 Va. Dec. 373 (24 S. E. 901). The writing under which the ICrenns took possession does not purport to convey title; it provides for the making of a deed at a future time. Their possession, therefore, until deeds were made, was under, and not adverse to, their vendor. Core v. Faupel, 24 W. Va. 238; Nowlan v. Reynolds, 25 Grat. 137; Clarke v. McClure, 10 Grat. 305; Alleghany County v. Parish, 93 Va. 615; Hudson v. Putney, 14 W. Va. 561; Parkersburg National Bank v. Neal, 28 W. Va. 744. Hudson v. Putney, supra, holds that adversary possession depends upon the.intention with which the possession was taken and held. In the present case the title bond expressly shows that the Krenns did not, and in fact could not, claim it as an evidence of title. It expressly recognizes the legal title as still outstanding.
I can not see how it could be considered even as color of title, “Color of title for purpose of adverse possession -under the statute of limitations as to land is that which has the semblance or appearance of title, legal or equitable, but which is in fact no title.” 1 Cyc. 1082. To the same effect are the following .decisions: Sharpe v. Shenandoah Furnace Co., 100 Va. 27; Adams v. Alkire, 20 W. Va. 480; Oney v. Clendenin, 28 W. Va. 34. “A void deed is good color of title.” ’ Bennett v. Pierce, 50 W. Va. 604; Randolph v. Casey, 43 W. Va. 289. “A deed or writing 'which purports to convey title is good as color of title.” Swann v. Thayer, 36 W. Va. 46; Mullins, Adm’r v. Carper, 37 W. Va. 215. As long as the vendee is in possession of the land claiming under an executory contract of sale which *445provides for a future conveyance there is a privity of relation between them, and the vendee can always rely on his vendor’s title to protect his possession, and, on the other hand the vendor can always rely upon his vendee’s possession in order to protect his title. I think it logically and necessarily follows, from the numerous authorities above quoted, that Krenns’ possession was not an adversary possession until they got their deeds, and that so far as possession affects title, their possession, until that time, was the possession of B. B. Stout, and his possession was the possession of all the co-tenants. Consequently, the statute of limitations did not begin to run in the Krenns’ favor until the 4th of May, 1894, which was less than ten years before the bringing of this suit. Even if a title bond could be regarded as constituting an equitable claim of title, it could not be so considered until all the purchase money had been paid, and the Krenns thus placed in a position to demand a conveyance of the legal) title. By the terms of the title bond the last deferred payment was not due until the first of October, 1895. Com sequently they did not have so much as an equitable title for as much as ten years prior to this suit.
Possession of the Krenns under the title bond, not being adverse to B. B. Stout, could not be adverse to his co-tenants, until they had knowledge of his intention to oust them from the land, and the statute- of limitations would "begin to run only from the time of such knowledge.
Possession can not be.adversary as to one co-tenant without being adversary as to all. In the case of McNeely v. Oil Co., 52 W. Va. 616, point 6 of the syllabus is, • “Possession by a purchaser under an executory contract of sale made by the husband alone, of land owned in joint tenancy by husband and wife is not, adverse to the wife.” In that case the wife’s interest in the land was her separate estate. I think that case should control the decision in this one, unless it is the purpose of the Court to overrule it, and the majority opinion does not expressly do so. The logic of Judge BRANNON’S opinion in that case is so potent that I here quote the foliowing extract from it, found on page 645, viz: “I have stated above that it is impossible to say that as the possession, under the executory contract was not hostile to Nathan Higgins,.it was nevertheless hostile to his wife, *446and I say again that there could not be a possession adverse to half the tract, half the acre, half the pebble, half the molecule.
“But reflect further that nobody will say that as to Nathan Higgins the possession as to the whole tract was adverse. Everyone must admit that it was friendly. This being so, we then bring in the fact that between Higgins and his wife there was a relation of privity and unity, that of joint tenancy, and'the same character the possession bore to Nathan Higgins it bore to his wife. The possession being by executory contract while the wife lived and not being adverse to him neither was it adverse to her. He was her tenant as well as his tenant. Dry law views them as such. A court of law views them as such, and adverse possession is governed by this view. Had Higgins made a deed, instead of a contract, the possession would have been adverse to him and being adverse to him so it would have been as to her.”
I may add that the facts in that case are much stronger to affect the wife with constructive notice of the husband’s intention to oust her, than they are in the present case to affect these plaintiffs, or their mother with knowledge of such intention on - the part of B. B. Stout. But it was there held that the statute of limitations did not begin to run as to either co-tenant until deed was made.
I cannot see that the Krenns have established title by adversary possession. The case must then turn upon the question of whether or not there was an actual ouster of these plaintiffs by B. B. Stout, more than ten years before they sued. On account of the confidential relation and mutual rights of co-tenants, the law places the burden of proving an ouster upon the co-tenant asserting it, or upon his vendee who claims the benefit of it. Parker v. Brast, 45 W. Va. 399; Justice v. Lawson, 46 W. Va. 163.
The statute would not begin to run until plaintiffs, or their mother,,Mary M. Jarvis, had knowledge of the intention of B. B. Stout, to claim title adversary to them. Parker v. Brast, 45 W. Va. 399; Justice v. Lawson, 46 W. Va. 163; 23 Cyc. 492. There is no pretense that there was actual knowledge: I- do not think the possession of the Krenns can properly be regarded as constructive notice to them. Their possession was the same as B. B. Stout’s possession, while holding under the title bond. *447B. B. Stout bad a right to the possession, as did every other one of the co-tenants, and the possession of one co-tenant is the possession of all. The land lay remote from plaintiffs, and in a different county from that in which they lived. B. B. Stout was administrator on his father’s estate, and, as the evidence tends to -show, was taking care of this land. Iiis co» tenants had a right to rely upon his performing this service faithfully, and no doubt they trusted him to do so. I admit that, if B. B. Stout had been receiving all the rents and profits from the land, and making use of the same to the exclusion of the others, and they had had knowledge of this, it would be sufficient to constitute an ouster, and would have set the statute of limitations in operation from the time of such knowledge. But there is no evidence that there was any rent received from the place by him. Witness M. C. Gum states that he (witness) was living on the land at the time it was sold to the Krenns, that he went there as a tenant of James M. Stout, deceased, and that all the rent he paid was in the way of work done on the place, that there was very little of the land cleared at the time B. B. Stout sold to Krenns. Under all the facts and circumstances of this case, I do not think the possession of the Krenns could operate any more as constructive notice to the co-tenants, of B. B. Stout’s intention to oust them, than if the possession had been held by B. B. Stout himself. It is against all authority to apply the same strict rule of law between co-tenants which applies between strangers, claiming the same land by adverse title. I do not think it is law to hold that each co-tenant is bound to take notice, at his peril, by what right one claims title who happens to be in actual possession of the joint property, regardless of the question whether such person claims title under one of the other co-tenants or under a stranger. Yet this is the effect of the majority opinion. It would place the same obligation on a co-tenant to see that he is not ousted by his joint owner that the law places upon an individual owner of land to see that his land is not taken by the adverse possession of a stranger. It would change the rule of 'law which makes it the duty of the ousting co-tenant to prove an ouster. It would discharge the burden which the law places on him to prove it, by raising a presumption in his favor, of notice to his co-tenants, from facts of which they had no actual *448knowledge. Notwithstanding one tenant in common may be in the exclusive possession of the land, claiming it as his own in severalty, it will not constitute an ouster of his co-tenants until knowledge of his adverse claim is brought home to them. Boggess v. Meredith, 16 W. Va. 1; Cooey v. Porter, 22 W. Va. 120; Justice v. Lawson, 46 W. Va. 163.
• “Laches or acquiescence can not bar the right of entry of a co-tenant, until the actual disseizin has been effected by.some notorious act of ouster brought home to his knowledge.” Parker v. Brast, 45 W. Va. 399.
I do not think the statute of limitations began to run in favor of B. B. Stout against plaintiffs at any time because they had no notice of his intention to claim adversely to them, and-1 do not think it began to run in favor of the Krenns until they got their deed, because prior to that time their possession was under and not adverse to, the common title of all the co-tenants. For these- reasons I would reverse the decree of the circuit court as to all of the appellants, regardless of the question of infancy. I do not think any of them are bai'red.